The Honorable Keven Anderson State Representative 1712 South 28th Place Rogers, AR 72758-1479
Dear Representative Anderson:
I am writing in response to your request for my opinion on the following question concerning the teacher planning time required under A.C.A. § 6-17-114:
  At issue is in what activities may a school district require a teacher to participate during his or her planning time without triggering the extra compensation provision under subdivision (b)(2)? Specifically, may a school district require a teacher to participate in conferences or meetings with others, including the principal, teachers, or parents, during the teacher's planning time without compensating the teacher for losing "individual planning time," as stated under subdivision (b)(2)?
RESPONSE
It is my opinion that the answer to this "no." Compensation will be required, in my opinion, if time spent participating in required conferences or meetings is included in the planning time and the teacher consequently does not receive the requisite minimum 200 minutes of planning time for the week.
The most pertinent provisions of A.C.A. § 6-17-114 state as follows:
  Effective beginning the 2003-2004 school year, each school district in this state shall provide a minimum of two hundred (200) minutes each week for each teacher to schedule time for conferences, instructional planning, and preparation for all classroom teachers employed by the district.
  * * *
  Any teacher not receiving individual planning time as provided for in this section shall be compensated for the planning time lost at his or her hourly rate.
A.C.A. § 6-17-114 (a)(1) and (b)(2) (Supp. 2005) (emphasis added).1
In my opinion, the above-emphasized language reflects legislative intent for the teacher to schedule the activities that occur during his or her planning time. To the extent the language is deemed ambiguous, the legislative history clarifies the matter.See generally Mears v. Arkansas State Hospital, 265 Ark. 844,581 S.W.2d 339 (1979); J.L. McEntire  Sons, Inc.,256 Ark. 937, 511 S.W.2d 179 (1974) (noting that in determining legislative intent, prior law is most important in arriving at the correct interpretation of a particular act). Prior to its amendment in 2003, subsection 6-17-114 (a)(1) stated:
  Effective beginning the 1998-99 school year, each school district in this state shall provide a minimum of two hundred (200) minutes each week of scheduled time for conferences, instructional planning, and preparation for all classroom teachers employed by the district; provided, however, that such planning time shall be in increments of no less than twenty (20) minutes
See Acts 1997, No. 1343, § 1 (emphasis added).
It might have been contended based upon the emphasized language that in addition to scheduling the 200 minutes of weekly planning time, the district also was responsible for scheduling activities during the a teacher's planning period(s). This view is no longer tenable, in my opinion, following the passage of Act 462 of 2003, which amended subsection (a)(1) to substitute the current language, i.e. "for each teacher to schedule time" was substituted for "of scheduled time." This indicates, in my opinion, that the teacher rather than the district schedules the time allotted for "planning time", including the activities during that time, although the time must be spent on "conferences, instructional planning, and preparation for the classroom."
I therefore conclude that a teacher must be compensated pursuant to A.C.A. § 6-17-114(b)(2), supra, if he or she loses individual planning time because of activities such as meetings or conferences that are scheduled by the school district.2
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
1 The full text of § 6-17-114 provides as follows:
  (a)(1) Effective beginning the 2003-2004 school year, each school district in this state shall provide a minimum of two hundred (200) minutes each week for each teacher to schedule time for conferences, instructional planning, and preparation for all classroom teachers employed by the district.
  (2)(A) The planning time shall be in increments of no less than forty (40) minutes during the student instructional day unless a teacher submits a written request to be allowed to have his or her planning time scheduled at some time other than during the student instructional day.
  (B) A teacher who does not receive the planning time required under subdivision (a)(2)(A) of this section during the student instructional day shall be compensated at his or her hourly rate of pay for each missed planning period except for planning periods missed because of occasional, not-regularly-scheduled field trips, fire drills, or bomb scares.
  (C) A school district shall be exempt from the provisions of this subdivision (a)(2) if it has collectively negotiated a contract through a local teachers' association and the collectively negotiated contract expressly provides for a teacher's daily planning period.
  (b)(1) No school district shall provide planning time as required by this section by lengthening the school day unless the district compensates teachers for the additional time at an hourly per diem rate.
  (2) Any teacher not receiving individual planning time as provided for in this section shall be compensated for the planning time lost at his or her hourly rate of pay.
  (c) Each school district shall implement the requirements of this section in accordance with §  6-17-201 et seq.
  (d) As used in this section, "student instructional day" means the time that students are required to be present at school.
2 Although it is not determinative in addressing the question you raise, I note that the State Standards for Accreditation establish a requirement with respect to time devoted to parent/teacher conferences. See Arkansas Department of Education Rules Governing Standards for Accreditation of Arkansas Public Schools and School District Rule 10.01.3 (January, 2005) (stating that "[a]t least ten (10) days or sixty (60) hours shall be used for professional development and in-service training andat least two (2) days shall be used for parent/teacherconferences." (Emphasis added).